Exhibit 10.2

 

[g136981kgi001.gif]



Almost Family, Inc.
9510 Ormsby Station Rd., Suite 300
Louisville, KY 40223
(502) 891-1000 Fax (502) 891-8067

 

March 12, 2013

 

Daniel Schwartz

933 Skokie Ridge Drive

Glencoe, IL 60022

 

Dear Daniel:

 

We are pleased to extend an offer of employment to you for the position of Sr.
Vice President of Operations with Almost Family, Inc. (“Almost Family” or the
“Company”)  Your starting Base Salary will be $290,000 annually, which is earned
and paid weekly.  In addition, the Company will pay you a Sign On Bonus of
$45,000, (assuming your start date is by April 1) payable as follows: fifty
percent upon hire,  and the remaining fifty percent on August 2, 2013.  Your
start date will be as soon as mutually agreeable.

 

In addition to your base salary, you will be eligible for the following
bonus/benefits programs:

 

·                  You will be eligible for a short term incentive (cash) bonus
with a Target of 60% of your base salary that is based on the attainment of
company goals as determined by the CEO.  There is an opportunity to earn up to
90% of your base salary based on exceptional performance.

 

·                  You will participate in the Company’s long-term equity
program with a Target of 60% of base salary subject to the annual approval of
the Compensation Committee of the Board of Directors.

 

·                  You will be eligible to participate in our Officer’s benefits
package which includes medical, dental and life insurance, short and long-term
disability, supplemental life insurance, sick time and paid holidays. (see
attachment).

 

--------------------------------------------------------------------------------


 

·                  You will be expected to sign a Non-Compete, Non-Solicitation
and Confidentiality Agreement as is customary for the position being offered.

 

·                  The Company provides three weeks of paid vacation after the
first year of employment.  One week may be taken after 6 months of employment.

 

·                  If your employment is terminated without cause (excluding by
reason of disability, death, or voluntary resignation), you will receive 52
weeks of Base Salary plus a short term incentive Target calculated based on the
same percentage earned as you earned in the previous year of employment.  For
the first year, your earned percentage will be assumed to 100% of the short term
incentive Target rate.  The company will also agree to provide health insurance
continuation under COBRA, and pay the full COBRA premium for one year following
termination.  These severance benefits will be contingent on you signing a
mutually agreeable release agreement at the time of your separation, and will be
paid out in equal weekly installments.  “Cause” for termination means a
unilateral determination, based on reasonably available information, by the
Chief Executive Officer or a majority of the Board of Directors of Almost
Family, that you: (1) willfully failed to perform (other than by reason of
disability), or were grossly negligent in the performance of your duties and
responsibilities to the Company; (2) engaged in fraud, embezzlement or similarly
dishonest acts against the Company or its employees, clients, customers or
vendors; (3) engaged in unlawful conduct; or (4) engaged in other serious
misconduct that is reasonably anticipated to result in material injury to the
business, interests or reputation of the Company.

 

·                  The Company will pay for customary relocation expenses
including six months of temporary housing, weekly travel to and from Chicago,
and up to $50,000 for your residence move from Chicago, Illinois to Louisville,
Kentucky.

 

·                  The Company at its discretion may modify all of the above
compensation and benefit programs at any time.  During your orientation, a
detailed discussion of all benefit plans, employment policies, and procedures
will be given.

 

Any representation or understanding not addressed above will not be considered
binding upon the Company unless in writing.  If employed, you may elect to
resign at any time and the Company may elect to terminate your employment at any
time for any reason.

 

As part of the Almost Family Team, you will have an opportunity to play a vital
role in our continued growth.  I trust you will call on us if we can be of
service to you in advance of your

 

2

--------------------------------------------------------------------------------


 

employment, or if you should require additional information.  Again, we hope you
will decide to join our team and look forward to working with you in the future.

 

Please confirm your acceptance of this employment offer by signing below before
the close of business on Friday, March 15, 2013.

 

Sincerely,

 

/s/ William B. Yarmuth

 

 

William B. Yarmuth

Chairman and C.E.O.

 

 

Offer of Employment Accepted

 

 

 

 

 

 

/s/ Daniel Schwartz

 

March 18, 2013

Daniel Schwartz

 

Date

 

3

--------------------------------------------------------------------------------